Citation Nr: 0215470	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches, on appeal from an initial grant of 
service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
actinic keratosis, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1977 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that determination, the RO 
inter alia granted service connection for PTSD with a 30 
percent evaluation, for migraine headaches with a 10 percent 
evaluation, and for actinic keratosis with a noncompensable 
evaluation.  After he perfected this appeal, the RO, in a 
November 2000 rating decision, increased the PTSD evaluation 
to 50 percent, the migraine headache evaluation to 30 
percent, and the actinic keratosis evaluation to 10 percent.  
All ratings were made effective the date of the grant of 
service connection.  Because the appellant presumably seeks 
the maximum evaluation permitted by law, the claims remain in 
controversy as styled on the title page of this decision.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1995).  


FINDINGS OF FACT

1.  PTSD is manifested by moderate occupational and social 
impairment, with a stable marriage, fair to good judgment, 
normal cognitive function, mild anxiety and irritability, 
suicidal ideation, rational and coherent speech, adequate 
personal appearance and hygiene, and decreased ability to 
establish and maintain effective relationships.  

2.  Migraine headaches are manifested by frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

3.  Actinic keratosis is manifested by itching at night, 
extensive involvement of the dorsal surface of the forearms, 
and few and small lesions of the face, back, and chest.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.125 to 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for an initial 50 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.124a, 
Diagnostic Code 8100 (2001).

3.  The criteria for an initial evaluation in excess of 10 
percent for actinic keratosis are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7806 (2001); 67 
Fed. Reg. 49,590, 49,596 (Jul. 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for higher initial evaluations, 
and there are no particular application forms required.  
Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In a March 
2000 statement of the case, the RO informed the appellant of 
the requirements for evaluating the severity of PTSD, 
migraine headaches, and actinic keratosis, of his opportunity 
to submit additional evidence concerning the appeal, and of 
the evidence considered in assigning the initial disability 
evaluations.  By a May 2000 letter, the RO informed the 
veteran that an examination would be needed and that he would 
be informed of the date and place, thus informing him that VA 
should be responsible for obtaining evidence of the current 
severity of his disabilities by examining him, and that he 
would be responsible for providing evidence of the severity 
of his disabilities by reporting for the examination.  He was 
told it was his responsibility to provide a statement from 
his employer setting out the amount of time lost from his job 
because of migraine headaches during the last 12 months.  By 
an October 2001 letter, the RO informed the appellant of the 
VCAA and that he could assist his claim by telling it of any 
additional information or evidence that he wanted it to get.  
The letter told him what information he was responsible for 
providing and what evidence VA would get.  The October 2001 
supplemental statement of the case listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  The 
claims file includes the service medical and personnel 
records, as well as pertinent VA and service retirement 
medical records submitted by the appellant.  The appellant 
has not identified any other sources of treatment, and in a 
September 2002 statement indicated that he had no further 
evidence to submit.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in April 1998 and June 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Analysis

A.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

B.  PTSD

PTSD is rated 50 percent disabling under the criteria of 
Diagnostic Code 9411.  As provided in a General Rating 
Formula for Mental Disorders, Diagnostic Code 9411 provides 
for 50-, 70-, and 100-percent evaluations based on the 
following criteria:  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

VA examination in April 1998 noted that the appellant 
witnessed the death of a friend during his service, which is 
the precipitating stressor for his current PTSD diagnosis.  
He currently complains of anxiety, depression, nightmares, 
and flashbacks.  He lives with his wife of 13 years, his 
third marriage, and his daughter.  He also has a son from a 
previous marriage.  He claims his current marriage is stable 
and described his spouse as supportive and helpful.  He was 
employed since October 1997 as a field technician for a 
government contractor at an Air Force base, though he was 
unhappy in his job.  Mental status examination revealed him 
to be casually attired and neatly groomed, alert and 
oriented, and goal directed, with coherent, spontaneous, and 
relevant speech, a mildly anxious and irritable mood, good 
insight and judgment, and no evidence of acute psychotic 
symptoms, delusion, or perceptual disturbances.  He denied 
suicidal or homicidal ideation, and noted increased 
vigilance, restlessness, and sleeplessness.  The diagnosis 
was chronic mild to moderate PTSD.  The GAF score was 65.  

VA clinical records in July and August 1999 indicated that 
the appellant had depression for which he took medication, 
and that he was alert and oriented, cooperative, rational and 
coherent, and anxious and depressed.  The assessment was 
PTSD.  

A work supervisor, in an April 2000 statement, reported that 
the appellant had problems with coworkers, sudden mood 
swings, and bouts of paranoia.  

In an April 2000 statement, the appellant's spouse reported 
that he had nightmares, paranoia, mood swings, depression, 
sleeplessness, suicidal thoughts, and a history of suicidal 
attempts.  She indicated that she had found him in the middle 
of the night lying on the floor with a gun across his chest, 
waiting for someone to break into their home.  

VA clinical records April 2000 having trouble at work due to 
migraines, rational and coherent thinking, denied 
hallucinations and delusions, denied suicidal or homicidal 
ideation.  

VA examination in June 2000 indicated that the appellant 
complained of anxiety, depression, and post-traumatic stress 
related symptoms, despite use of medication.  He reported 
withdrawal, isolation, recurrent thoughts of suicide, lost 
energy, lack of motivation or interest, sleeplessness, 
paranoia, crying spells, nightmares three to four times per 
week, flashbacks, irritability, and moodiness.  It was noted 
that his spouse sometimes had found him with a gun.  He had 
been unemployed since June 15, 2000, when he was let go due 
to lost time on the job and conflicts with coworkers.  He 
lived with his spouse and daughter, who he stated he cared 
for deeply, but also indicated that he felt "numb and empty 
inside."  Mental status examination revealed him to be 
casually attired, fairly groomed, sad and downcast, yet 
fairly pleasant and cooperative, with mild psychomotor 
retardation.  He spoke in a slow monotonous tone, admitted to 
feelings of paranoia and suspiciousness, but denied any 
perceptual disturbance.  He admitted to suicidal ideation, 
but denied serious plan or intent, and denied homicidal 
ideation.  He had an anxious and depressed mood, constricted 
affect, fair insight and judgment, normal cognitive 
functions, and reduced short-term memory.  The diagnoses 
included chronic moderate to severe PTSD, as well as 
depressive disorder not otherwise specified, rule out major 
depression secondary to PTSD, and mood disorder secondary to 
migraine headaches.  The GAF score was "in the 50-52 
range."  The examiner remarked that the appellant appeared 
to have progressive and increasing PTSD and depressive 
symptoms that severely and significantly affected his ability 
to gain employment and in his interpersonal and family 
relationships.  

According to VA clinical records in September 2000, the 
veteran was working at a marina; he credited his ability to 
work to his medications.  His GAF was 55-65.  He had good 
affect, euthymic mood, rational and coherent thinking, and 
denied hallucinations and suicidal or homicidal ideation.  

VA clinical records in March 2001 showed the appellant to be 
alert and oriented, with blunted affect, euthymic mood, 
rational and coherent thinking, 

The next higher evaluation, for a 70 percent rating, requires 
evidence of deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  The April 
1998 examination indicated that he had a stable relationship 
with his spouse, and the June 2000 examination revealed no 
change in that relationship, which was described as 
supportive and helpful.  The April 1998, his judgment was 
characterized as good; in June 2000 it was described as fair.  
The June 2000 examination also revealed normal cognitive 
function.  Both examinations discussed mild anxiety and 
irritability, though his mood swings increased over time as 
shown in April 2000 VA clinical records.  

As for suicidal ideation, none was reported in April 1998, 
though the appellant's spouse in her April 2000 statement 
reported suicidal ideation and the appellant informed the 
June 2000 examiner of such ideation.  Speech remained logical 
and coherent and no obsessional rituals were noted in any of 
the evidence.  VA clinical records in July and August 1999 
noted depression, which the June 2000 examination showed as 
increased, with lost energy and lack of motivation signaling 
a decreased ability to function independently, appropriately 
and effectively.  There was no indication of any unprovoked 
irritability or periods of violence suggesting impaired 
impulse control and the June 2000 examination revealed no 
perceptual disturbances or spatial disorientation.  At all 
times, he was neatly or fairly groomed.  

The GAF scores were 65 in April 1998, 50 to 52 in June 2000, 
and 55-65 in September 2000.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores 
from 61 to 70 indicate "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 32.  The score of 65, in April 
1998, appears to contemplate far less severity than required 
for a 70 percent evaluation.  The score of 50 to 52 in June 
2000 represents the increased symptomatology found in that 
examination.  Scores from 41 to 50 correspond to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  In contrast, GAF scores of 
51 to 60 represent "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  Id.  The September 2000 GAF score, of 55 to 65, 
represents mild to moderate symptoms and an improvement in 
symptomatology following the June 2000 examination.  

Based on this evidence, the evidence shows impairment in 
employment ability, in part due to PTSD but also, as noted by 
the April 2000 VA clinical records, due to other service-
connected disabilities.  He has impairment, but not inability 
to establish and maintain effective relationships.  The 
increased symptomatology at the time of June 2000 examination 
was bounded by symptoms in April 1998 and after June 2000 
that more nearly correspond to the current 50 percent 
evaluation.  It is, therefore, the determination of the Board 
that the preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD.  

C.  Migraine Headaches

The migraine-headache disability is currently evaluated as 30 
percent disabling under the criteria of Diagnostic Code 8100, 
where a 30 percent evaluation is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a (2001).  

VA examination in April 1998 indicated that the appellant 
described three types of headaches: infrequent but 
debilitating "ice-pick" sensation in the right temporal 
region; daily frontal occipital muscle contraction headache 
with some visual blurring and no nausea or vomiting; typical 
migraine with photophobia, phonophobia, nausea, and vomiting.  

VA clinical records in October 1998 and in January, February, 
and March1999 revealed daily headaches and migraines 
headaches three times per week.  VA clinical records in July 
1999 showed migraines worsening one to two times per week 
with photophobia and visual aura.  VA clinical records in 
April 2000 revealed improved migraines, one to two times per 
week versus three to four times per week, that continued to 
require his occasional reassignment at work or relief from 
duties.  VA clinical records in May 2000 noted that the 
migraines had improved to one per week and in September 1990 
that they required time off from work.  

In an April 2000 statement, the appellant's spouse reported 
that the appellant suffered headaches daily, with severe 
migraines two to three times per week and some so bad that he 
was bedridden for days.  Statements from the appellant's 
supervisor in April, May, and June 2000 indicated that the 
appellant had lost time from work due to migraine headaches, 
requiring that he sometimes be sent home because he could not 
perform his duties.  The supervisor estimated that the 
appellant had lost 60 hours of work in the previous 12 months 
due to severe migraine headaches.  At other times, the 
appellant's headaches were severe enough to require that he 
be placed in less demanding responsibilities rather than sent 
home.  

On VA examination in June 2000, the appellant complained of 
increased, though better controlled, headache symptoms that 
significantly impaired his ability to work on a regular basis 
and that interfered with his lifestyle.  He used multiple 
medications for headache management and reported severe 
headaches once weekly (down from two to three per week in the 
past) and mild to moderate headaches daily, about 50 percent 
of his waking time.  He indicated he was not able to continue 
at his job on a flight line due to the headaches, resigning 
to avoid being fired.  He noted he had lost 18 to 20 days of 
work in the last six months of employment.  At home, when he 
had a headache, he went into a dark, quiet room and tried to 
sleep.  The headaches were precipitated by prolonged exposure 
to sunlight or bright lights, stress, and fatigue, and were 
characterized by photophobia, sonophobia, nausea, and 
vomiting.  He described several types of headaches, including 
severe right-sided migraines, more severe "ice-pick" 
headaches in the right temple area, and less severe tension 
headaches.  The diagnosis was mixed headaches with some 
incapacitating migraine headaches that interfered with daily 
functioning and were severe enough to cause work absences.  

The next higher evaluation, a 50 percent evaluation, is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2001).  VA 
examination in June 2000 indicated that the appellant 
reported severe headaches once weekly, or nearly four times 
monthly.  These migraine episodes required seclusion and 
sleep in a dark, quiet room, were characterized by 
photophobia, sonophobia, nausea, and vomiting, and, by the 
veteran's report, produced 18 to 20 lost days of work in the 
last six months of employment.  While the veteran's 
supervisor confirmed that he lost time because of migraine 
headaches, the amount of time his supervisor reported him to 
have lost is markedly less than that reported by the veteran.  
The employer reported that the veteran lost 60 hours in the 
past year, which is far less than the 18 to 20 days in six 
months reported by the veteran.  Assuming eight-hour work 
days, 60 hours equals seven and a half work days lost to 
migraine headaches.  Furthermore, although the veteran 
resigned his employment in June 2000, he was working again in 
September.  

Headaches reported on examination in June 2000 were less 
severe than those shown in the April 1998 VA examination or 
in the 1998 and 1999 VA clinical records.  The 1998 
examination diagnosed typical migraine with photophobia, 
phonophobia, nausea, and vomiting, while the clinical records 
showed gradual improvement of the frequency of the migraines 
headaches, from three times per week, or about 12 times per 
month, to one to two per week, or four to eight times per 
month.  In these instances, the VA clinical records in April 
2000 noted that the appellant continued to require occasional 
reassignment at work or relief from duties.  

While the veteran's self-report of the frequency of 
incapacitating migraines is contradicted by his supervisor's 
report of the number of hours lost from work, it appears that 
he does suffer completely prostrating attacks.  It also 
appears that his migraines, even when not requiring that he 
take to a darkened room, interfere significantly with his 
performance of job duties.  The evidence is less clear 
whether the migraines more nearly approximate the criteria 
for a 50 percent rating than a 30 percent rating.  At seven 
and a half days lost from work over a year, they do not 
appear to have occurred on average of once a month.  However, 
the employer did make accommodations, including reassignment 
to other duties, and incapacitating migraines may have 
occurred on weekends, as well as during the work week.  
Furthermore, the supervisor's report of the number of hours 
lost to migraines appeared to be based upon memory, rather 
than sick leave records.  Furthermore, it is possible that 
incapacitating migraines struck during the course of a work 
day, necessitating less than a full day's absence from work 
for some occurrences.  Accordingly, giving the veteran the 
benefit of any reasonable doubt, the criteria for a 50 
percent evaluation for migraine headache disability are met 
from the grant of service connection.  


D.  Actinic Keratosis

The actinic keratosis disability is currently assigned a 10 
percent evaluation under the criteria of Diagnostic Code 7806 
for eczema.  Prior to August 30, 2002, the rating criteria 
provided for a 10 percent evaluation with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation could be assigned 
with exudation or itching constant, extensive lesions, or 
marked disfigurement, and a 50 percent evaluation could be 
assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118 (2001).  

Effective August 30, 2002, VA amended Diagnostic Code 7806 to 
cover dermatitis and eczema with the following criteria:  

10 percent:  At least five percent, but less than 
20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period.  

30 percent:  20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period.

60 percent:  More than 40 percent of the entire 
body or more than 40 percent of exposed areas 
affected, or; constant or near constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 
12-month period.  

67 Fed. Reg. 49,590, 49,596 (Jul. 31, 2002) (to be codified 
as amended at 38 C.F.R. § 4.118).  

By a September 2002 letter, the Board informed the appellant 
of these revised criteria.  See 38 C.F.R. § 20.903 (providing 
for notification of law to be considered by the Board and 
opportunity for response); cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (before Board addresses a question not 
yet addressed by the RO, it must consider whether appellant 
had adequate notice of the need and an opportunity to submit 
evidence or argument, and whether, in their absence, claimant 
is prejudiced).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

VA examination in April 1998 indicated that the appellant had 
multiple lesions on his face, arms, chest, and legs.  It was 
noted that a biopsy had revealed actinic keratosis and that 
the appellant had a prior history of sun exposure.  The 
diagnoses included actinic keratosis.  

VA clinical records in January 1998 showed skin lesions on 
both arms for the previous eight years, with an assessment of 
dermatitis.  VA clinical records in July and August 1999 
revealed actinic keratosis, with fairly extensive damage and 
multiple lesions on the face, arms, chest, and shoulders.  VA 
clinical records in April 2000 found actinic keratosis and 
multiple scaly plaques on arms, chest, face, and back causing 
constant scratching.  

VA examination in June 2000 indicated that the appellant had 
a history of actinic keratosis affecting his face, upper 
back, chest, and arms that had been treated yearly with 
liquid nitrogen therapy.  He also had scaling of the skin at 
the elbows, knees, and knuckles that had been treated with 
steroid creams and ointments.  The appellant stated that the 
skin was always pruritic and that he awakened at night having 
scratched himself to the point of bleeding.  The pruritus was 
mainly on the forearms, upper chest, and upper back.  With 
the present ointment, the scaliness on his elbows had 
resolved and he was left with slight scaliness on one knuckle 
and both knees.  He also had some skin lesions on the inner 
calves.  Examination revealed tanning of the chest, back, 
arms, face, and lower legs.  On the face were some enlarged 
pores and hypertrophic sebaceous glands.  A few small one- to 
two-millimeter mildly light-colored scars were present on the 
forehead, at the sites of treatment of the previous actinic 
keratoses.  On the upper back, there were three small actinic 
keratoses, one at the base of the neck and one on the right 
shoulder, and one slightly to the right of the midline, each 
measuring about two millimeters.  These were rough, slightly 
raised, and slightly reddish lesions.  The most involved 
areas were both forearms on the dorsal surfaces, with 
multiple excoriations.  There were many small purple/tan 
scars, ranging from three- to six-millimeters in size.  There 
were also several red, scaly hyperkeratotic lesions ranging 
from two- to four-millimeters in size on both forearms.  The 
dorsum of the left fifth finger metaphalangeal joint had a 
white scale with thickening of the skin.  On the anterior 
surface of both knees, there was thickening skin with white 
scale.  There were no associated systemic manifestations.  
The diagnoses included marked actinic sun damage with 
multiple actinic keratoses, and psoriasis for which 
medication had been unsuccessful.  

Under the diagnostic criteria in effect prior to August 30, 
2002, the veteran has reported constant itching.  However, on 
June 2000 examination, exudation was not shown, and itching 
was said to be at night.  While the lesions appear on the 
face upper back, and dorsum of the forearms, they are not 
described as extensive.  The most significant involvement was 
on the forearms.  The April 1998 VA examination showed 
multiple areas of dry, scaly, slightly raised patches.  As 
these are described as dry, constant exudation is not shown.  
The veteran had no complaints of itching at the time.  The VA 
clinical records from January 1998 to April 2000 showed skin 
lesions on both arms, and a sebaceous cyst on the back in 
January 1998, with a diagnosis of dermatitis.  Xerosis was 
diagnosed in January 1999.  In April 2000, the veteran 
reported that he scratched constantly at night, and there 
were multiple scaly plaques on erythematous base on the arms, 
chest, face, and back.  The June 2000 VA examination 
indicated that use of ointments and medication had resolved 
some of the scaliness.  While it was noted that the appellant 
stated that he awoke at night having scratched himself to the 
point of bleeding, the appellant did not indicate that he 
constantly scratched and the examination findings did not 
reveal evidence of constant scratching.  It appears that the 
veteran has itching primarily at night and that he does not 
have constant exudation.  His lesions are not extensive, as 
they have been noted to be few and small in number for the 
most part, with the most extensive involvement only on the 
dorsum of the forearms.  Therefore, under the prior version 
of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001), the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  

The revised rating criteria may not be applied prior to their 
effective date of August 30, 2002, and there is no medical 
evidence regarding the severity of actinic keratosis since 
the June 2000 VA examination.  However, the veteran reported 
in September 2002 that he had no further evidence to present.  
Accordingly, the Board will consider the revised rating 
criteria as applied to the most recent evidence dealing with 
the severity of the skin disorder.  Under the revised 
criteria, the next higher evaluation, at 30 percent, requires 
evidence of 20 to 40 percent involvement of the entire body 
or 20 to 40 percent involvement of exposed areas affected.  
The VA examinations and clinical records did not quantify the 
area of the appellant's body that was affected by the skin 
disorder.  However, the June 2000 VA examination provided the 
most comprehensive detail, and it showed that the only 
extensive involvement was of the dorsal surface of the 
forearms, with isolated and very small scars in other areas, 
including the forehead and upper back.  Even if the entire 
dorsal surface of both forearms is covered with lesions, that 
does not represent 20 percent involvement of the body.  There 
is no evidence that systemic therapy (as opposed to topical 
therapy) by corticosteroids or other immunosuppressive drugs 
has been required at any time.  

Accordingly, the preponderance of the evidence is against a 
rating higher than 10 percent for actinic keratosis at any 
time since the grant of service connection.



ORDER

An initial disability rating for PTSD in excess of 50 percent 
evaluation is denied.  

An initial disability rating for migraine headaches of 50 
percent is granted, subject to the applicable criteria 
governing the payment of monetary benefits.  

An initial disability rating for actinic keratosis in excess 
of 10 percent is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

